DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOSE SAN JUAN,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-607

                            [August 24, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Lisa M. Porter, Judge;
L.T. Case No. 11007808 CF10A.

   Fairuze Sofia of The Sofia Law Firm, Fort Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.